United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1435
                        ___________________________

                              Cathy Lynn Rodriguez

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Nancy A. Berryhill, Acting Commissioner of Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                           Submitted: February 14, 2018
                              Filed: March 8, 2018
                                  [Unpublished]
                                 ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

    Cathy Lynn Rodriguez appeals the order of the district court1 affirming the
Commissioner’s denial of disability insurance benefits. For reversal, Rodriguez

      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
contends that the ALJ erred by failing to give controlling weight to her treating
physician’s evaluation. Following careful review of the parties’ submissions and the
record before us, we conclude that the ALJ properly considered and weighed the
physician’s opinion, that the ALJ’s determinations are supported by substantial
evidence on the record as a whole, and that Rodriguez’s arguments do not require
reversal. See Andrews v. Colvin, 791 F.3d 923, 928 (8th Cir. 2015). Accordingly,
we affirm the district court’s judgment. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-